                       Case 1:19-cv-07259-VM Document 10 Filed 02/06/20 Page 1 of 2




_J                                                                                                      Page 1 of2

<C      GEOFFREY S. BERMAN
:z
-       United States Attorney for the
                                                                                          CSDC SONY

-
( .!)   Southern District of New York
        By: JOHN E. GURA, JR.
        Assistant United States Attorney
                                                                                         i O<•rt \ ~F:\ T
                                                                                        !i :.~ . CTRONICALLY
                                                                                          DOC#:
                                                                                                                      FJLED
        86 Chambers Street                                                                        - - - -ir-(-,~~ ---.--
                                                                                          DA TE FILED: ;
        New York, New York 10007                                                                            -"----'
        Telephone No.: (212) 637-2712

        UNITED STATES DISTRICT COURT
        SOUTHERN DISTRICT OF NEW YORK
        ----------------------------------------------------------------x
        UNITED STATES OF AMERICA,

                                           Plaintiff,

                         - against -                                        CONSENT JUDGMENT

        JACOB N. STEIN, individually and d/b/a
        TEPdesign, Inc.,                                                    19 Civ. 7259 (VM)

                                           Defendant.                       Judgment# - - - - - -
        ----------------------------------------------------------------x

                         WHEREAS, the United States of America (the "United States" or the "plaintiff')

        commenced this action by filing a complaint and issuing a summons on August 7, 2019, and the

        defendant Jacob N. Stein (the "defendant") was duly served with a copy of the summons and

        complaint; and

                         WHEREAS, the parties wish to achieve an amicable resolution of the case;

                         NOW, on the signed consent of the plaintiff and the defendant, it is hereby

                         ORDERED, ADJUDGED and DECREED that the United States have judgment

        against the defendant in the amount of $339,644.86, with interest from the date of judgment as
:t   ., •    r.,
                                Case 1:19-cv-07259-VM Document 10 Filed 02/06/20 Page 2 of 2



                                                                                                                                  Page 2 of2

        provided by law and that plaintiff have execution therefor.

        Dated: New York, New York
               January 10, 2020                                         Agreed and Consented to:

                                                                        GEOFFREY S. BERMAN
                                                                        United States Attorney for the
                                                                        Southern District of New York
                                                                        Attorney for the United States of America

                                                                 By: -----f--"'-(1:rJ----'--h.
                                                                                          - ; -·-v\ (
                                                                                                · -.+='--0
                                                                                                         - -- - - + - -
                                                                                                                      .,-_
                                                                                                                         = - --




                                                                        J~E.GU~
                                                                        Assistant United States Attorney
                                                                        86 Chambers Street
                                                                        New York, New York 10007
                                                                        Telephone No.: (212) 637-2712
            Sworn to before me this
                    I
            -"'-"._day ofJanuary, 2020 / ,

             (9~~-- ~ '                                I\,
                         HERMAN AMOS JR..____

                                                                      ~ iCC
                    Nbtary Public, State of New York
                   f·        No. XX-XXXXXXX
                   · (lualit7ed in 'New York county
                   Cgmmlsslon Expires Feb. 5,-;:tt}~
                                                                  ~   ™
                                                                  Defendant, pro se
                                                                        111 Mill St.
                                                                        Liberty, New York 12754
                                                                        Telephone No.: (646) 919-6275
            Sworn to before me this
             .??ttfay of January, 2020




                              MEGAN J YElEKU
                        Notary Public, State of New Yortc
                            Reg.No.01YE6399946
                    - - ~ ~ In Sullivan County               U
                    -·••-.un&piraaNovel11bi,4,~
